IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Justin Credico                            :
                        Appellant         :
                                          :
                  v.                      :    No. 1459 C.D. 2018
                                          :    Submitted: April 12, 2019
Commonwealth of Pennsylvania,             :
Chester County Adult Probation/Parole,    :
Unknown Official of Adult Probation,       :
Chester County District Attorney’s        :
Office, Unknown DA of Chester             :
County, Chester County Hospital,          :
Unknown Official of PA State Health       :
Department, Unknown Chester County        :
Hospital Nurse, United States Health      :
and Human Services, Unknown FBI           :
Agents of Philadelphia, Unknown FBI       :
of Newtown Square, Chester County,        :
Delaware County, Delaware                 :
County Probation/Parole, Unknown          :
Officials of Delaware County Probation,   :
Delaware County District Attorney’s       :
Office, Unknown DA of                     :
Delaware County, J. Phyllis Streitel,     :
Chester County Prison, Unknown            :
Official of Chester County Prison,        :
John & Jane Does, United States,          :
Unknown Chester County Prison             :
Official, Unknown Chester County          :
Prison Mental Health Officials,           :
Ziggler, Yanazelli, et al., Unknowns,     :
Unknown Prime Care Medical Officials      :



BEFORE:     HONORABLE MARY HANNAH LEAVITT, President Judge
            HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE ELLEN CEISLER, Judge
OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                                FILED: November 22, 2019


        Justin Credico (Credico), pro se, appeals from the June 1, 2018 Order (June
2018 Order) of the Court of Common Pleas of Chester County (trial court) denying
Credico’s motion to proceed in forma pauperis (IFP) so that he could file a petition
to open or strike a judgment of non pros that was entered against him.1 The trial
court concluded that Credico waived any issues on appeal by not filing of record a
statement of errors complained of on appeal pursuant to Pennsylvania Rule of
Appellate Procedure 1925(b), Pa.R.A.P. 1925(b). Because it is unclear based on the
record before us whether Credico properly filed and served a Rule 1925(b)
statement, we remand to the trial court.             Also before the Court is Credico’s
application for relief in the form of a motion to introduce an exhibit (Application).
Because the exhibit is already in the record, we deny this Application as moot.


 I.     Background
        In 2016, Credico filed a petition for review in this Court’s original jurisdiction
against Probation and Parole Appellees,2 Chester County Appellees,3 Hospital



        1
            The Order also dismissed another motion to proceed IFP that was filed by Credico as
moot.
        2
           Unless otherwise separately identified, Probation and Parole Appellees include Chester
County Adult Probation/Parole, Delaware County Probation/Parole, and the Honorable Phyllis
Streitel, all of which have joined in a brief.
        3
           Unless otherwise separately identified, Chester County Appellees include the County of
Chester, Chester County Prison, and Unknown Official of Chester County Prison, all of which
have joined in a brief.



                                                2
Appellees,4 and the District Attorney’s Office Appellee5 (together, Appellees).6 This
Court transferred the matter to the trial court after concluding that it was a civil rights
complaint “sound[ing] in the nature of a tort action and seek[ing] money damages.”7
Credico v. Commonwealth (Pa. Cmwlth., No. 287 M.D. 2016, filed May 9, 2016).
Upon transfer to the trial court, Credico filed an application to proceed IFP, which
the trial court denied by order dated July 13, 2016. The trial court ordered Credico
either to pay the filing fee within 10 days or suffer entry of a judgment of non pros
by the Prothonotary of Chester County (prothonotary) pursuant to Pennsylvania Rule
of Civil Procedure 240(c)(1)(ii), Pa.R.C.P. No. 240(c)(1)(ii).8 Credico filed a motion
for reconsideration on July 29, 2016, which the trial court denied by order dated June




       4
          Unless otherwise separately identified, Hospital Appellees include Chester County
Hospital and Unknown Chester County Hospital Nurse. Hospital Appellees have joined in a brief.
        5
          District Attorney’s Office Appellee is the Chester County District Attorney’s Office.
        6
           The remaining Appellees who are not participating before this Court are the
Commonwealth of Pennsylvania, Unknown Official of Adult Probation, Unknown DA of Chester
County, Unknown Official of PA State Health Department, United States Health and Human
Services, Unknown FBI Agents of Philadelphia, Unknown FBI of Newtown Square, Delaware
County, Unknown Officials of Delaware County Probation, Delaware County District Attorney’s
Office, Unknown DA of Delaware County, John & Jane Does, United States, Unknown Chester
County Prison Official, Unknown Chester County Prison Mental Health Officials, Ziggler,
Yanazelli, et al., Unknowns, and Unknown Prime Care Medical Officials.
        7
          Briefly, Credico’s allegations relate to his release from county prison despite knowledge
by several Appellees that he was homeless. Credico alleges he took shelter in a mausoleum on the
night of his release and was bitten by a bat. He avers he was diagnosed with rabies, hydrophobia,
and trench foot shortly thereafter. According to Credico, he received most, but not all, of his
needed rabies vaccinations. He asserts various tort claims against Appellees for insufficient
treatment and for their roles in releasing him from prison despite knowledge of his lack of housing.
        8
          Rule 240(c)(1)(ii) provides generally that if a court denies a party’s petition to proceed
IFP, the party must pay the filing fee. If the party does not pay the filing fee, the prothonotary, no
sooner than 10 days after the denial, “shall enter a judgment of non pros in the action.” Pa.R.C.P.
No. 240(c)(1)(ii).



                                                  3
19, 2017,9 citing Pennsylvania Rule of Civil Procedure 240(j), Pa.R.C.P. No.
240(j).10 Although the trial court cited Rule 240(j), which should have dismissed the
action as frivolous, the trial court, nonetheless, again ordered Credico to pay the
filing fee within 10 days or the prothonotary would enter a judgment of non pros.
       Credico did not pay a filing fee but filed a notice of appeal of the June 19,
2017 order to the Superior Court.11 The Superior Court ordered Credico to show
cause as to the basis for its jurisdiction over the appeal, noting that Credico appeared
to be untimely appealing the July 13, 2016 order in which the trial court denied
Credico’s application to proceed IFP. After Credico did not respond, the Superior
Court quashed Credico’s appeal, reasoning that the June 19, 2017 trial court order
denying reconsideration was not an appealable order and Credico’s filing of the
motion for reconsideration did not extend the appeal period to challenge the July 13,
2016 order. Accordingly, the Superior Court held the appeal was untimely.



       9
           In a different subsequent order, the trial court explained that it was unaware that the
motion for reconsideration “had been filed or was ripe for disposition,” and therefore it remained
with the prothonotary for a year. (Oct. 11, 2017 trial court order, Record (R.) Item No. 26.)
Pursuant to an automatic case listing policy of the trial court, the action was placed on the civil
action trial list in June 2017, at which time the trial court learned of the motion for reconsideration
and issued the order denying it.
        10
            Rule 240(j)(1) allows a trial court to dismiss a frivolous proceeding before ruling on an
IFP application when the application is filed simultaneously with commencement of the action.
The note to Rule 240(j)(1) provides “[a] frivolous action or proceeding has been defined as one
that ‘lacks an arguable basis either in law or in fact.’” Pa.R.C.P. No. 240(j)(1) (note) (quoting
Neitzke v. Williams, 490 U.S. 319, 325 (1989)). Rule 240(j)(1) was inapplicable to the trial court’s
June 19, 2017 order because the trial court previously denied the IFP application, but did not
dismiss the Complaint or cite to Rule 240(j)(1). In its June 19, 2017 order, the trial court was only
reviewing Credico’s motion to reconsider the initial denial of the IFP application.
        11
            Credico actually filed two notices of appeal from the June 19, 2017 order with the
Superior Court. The first was docketed at 2545 EDA 2017, and the second was docketed at 2317
EDA 2017. The Superior Court dismissed the first appeal as duplicative of the second.



                                                  4
       Following the Superior Court’s order quashing the appeal, Credico filed with
the trial court an application to proceed IFP in January 2018.12 On April 2, 2018,
Credico filed a second motion seeking to proceed IFP along with a petition to open
or strike the judgment of non pros that was previously entered. In response, the trial
court issued the June 2018 Order denying Credico’s most recent motion to proceed
IFP and dismissing the earlier application as moot. Therein, the trial court also noted
that Credico’s Complaint had been previously deemed frivolous by the trial court in
June 2017. “Despite such a finding,” the trial court noted it “permitted [Credico] to
pay the filing fee in order to obtain appellate review,” which he did not do, resulting
in entry of judgment of non pros. (June 2018 Order.)
       On June 12, 2018, Credico simultaneously filed a notice of appeal of the June
2018 Order13 and what he labeled as a Rule 1925(b) statement (June Rule 1925(b)
Statement).14 The certificate of service accompanying the notice of appeal and June
Rule 1925(b) Statement indicates only the prothonotary’s office was sent a copy, but
does not mention service on the trial court. On June 26, 2018, the trial court issued
an order directing Credico to file a Rule 1925(b) statement within 21 days. The
order directed Credico to file the statement of record and serve a copy on the trial
court pursuant to Rule 1925(b)(1). The order warned that “[a]ny issue not properly
included in the [s]tatement timely filed and served pursuant to [Rule 1925(b)] shall



       12
            This particular application for leave to proceed IFP was docketed on June 1, 2018. The
trial court explained in its June 2018 Order that the prothonotary received this particular
application in January 2018 and forwarded it to the trial court for disposition but never docketed
it at that time.
         13
            Credico appealed to the Superior Court, which transferred the matter to this Court.
         14
             In the June Rule 1925(b) Statement, Credico asserted error based on the trial court
denying him the opportunity to proceed IFP and contended that material issues of law and fact
existed as to the allegations set forth in his Complaint.


                                                5
be deemed waived. Attention is directed to [Rule 1925(b)(4),] which sets forth
requirements for the [s]tatement.” (June 26, 2018 trial court order.)
       The record does not reflect any other Rule 1925(b) statement being filed.
However, in its July 24, 2018, Order in Lieu of 1925 Opinion, the trial court noted
that it received a Rule 1925(b) statement from Credico on July 5, 2018 (July Rule
1925(b) Statement), but it was not filed with the prothonotary. The trial court
acknowledged that Credico filed the June Rule 1925(b) Statement simultaneously
with his notice of appeal in June, but found it was not in compliance with the order
directing him to serve it upon the trial court. The trial court also explained that the
June Rule 1925(b) Statement filed with the prothonotary was different from the July
Rule 1925(b) Statement that was served on the trial court but purportedly not filed
with the prothonotary. Because Credico did not file a Rule 1925(b) statement in
compliance with the trial court’s order and Rule 1925(b), the trial court reasoned
that Credico had waived all objections to the June 1, 2018 Order.15


   I. Parties’ Arguments
       On appeal,16 Credico argues “that he sufficiently and substantially complied
with the requirements of [Rule] 1925.” (Credico’s Brief (Br.) at 45.) Because he
substantially complied with Rule 1925, Credico asks this Court to remand this matter
and order the trial court to issue a Rule 1925(a) opinion. Credico also argues that
the trial court erred because Credico provided a sufficient factual and legal basis to
be allowed to proceed IFP. Moreover, Credico asserts that, to the extent the trial

       15
          The trial court further stated that if the appellate court determines Credico properly
preserved an issue for appeal, it would issue an opinion pursuant to Rule 1925(a), if requested.
       16
          Our review of a trial court’s denial of an IFP application is “limited to a determination
of whether constitutional rights were violated, or whether the trial court abused its discretion or
committed an error of law.” Thomas v. Holtz, 707 A.2d 569, 570 n.2 (Pa. Cmwlth. 1998).


                                                6
court dismissed his action on the basis of the statute of limitations, the doctrines of
continuing violations, the discovery rule, and fraudulent concealment apply.
       Appellees respond that the trial court did not err in issuing an Order in Lieu
of a Rule 1925(a) opinion because Credico did not file a Rule 1925(b) statement
after the trial court’s order instructing him to do so; therefore, Credico has waived
all issues on appeal. Appellees argue as follows. The trial court order directing
Credico to file the Rule 1925(b) statement gave Credico adequate notice of the
requirements of filing and serving the trial court and the consequences of waiver if
those requirements were not fulfilled. Credico did not file of record a Rule 1925(b)
statement in response to the trial court’s order directing it and the July Rule 1925(b)
Statement that the trial court received was not filed of record. Credico did not
comply or even substantially comply with the filing and service requirements of Rule
1925. Because Credico did not comply with Rule 1925, his issues on appeal are
clearly waived and, accordingly, the trial court did not err in issuing an order in lieu
of a Rule 1925(a) opinion.17
       Credico replies that he sent the Rule 1925(b) statements both to the
prothonotary and to the trial court, and “it is unknown why the prothonotary never
received” the July 1925(b) Statement, but “the chambers did.” (Credico’s Reply Br.
at 2.) Credico represents that he “presents evidence that he did in fact mail the
statement . . . properly,” but attaches no documents to support this. (Id.) Because
Credico was evidently incarcerated again at the time he mailed these documents,
Credico also contends that he has no control over his legal mailings as a prisoner,

       17
          Chester County Appellees and Chester County Hospital Appellees also assert that they
were not properly served with the Complaint and, therefore, the trial court lacked jurisdiction.
Chester County DA Appellees, Chester County Appellees, and Probation and Parole Appellees
argue alternatively various grounds why Credico’s claims on his underlying Complaint are without
merit and warrant dismissal. Given our disposition, we need not address these arguments.


                                               7
and he “cannot be made accountable for any mistakes in [mail] delivery” after he
provides the mail to the prison authorities. (Id. at 3.)


   II. Discussion
      Because it is dispositive, we will address first whether Credico complied with
Rule 1925(b) such that he has preserved any issues for appeal. Specifically, before
us is whether Credico adhered to the filing and service requirements. The trial court
concluded that Credico did not comply, as his June Rule 1925(b) Statement was
premature and the July 1925(b) Statement was served on the trial court but not filed.
      It is a bright-line rule that in order for litigants to preserve claims on appeal,
they must comply with a trial court order to file a Rule 1925(b) statement. See
Commonwealth v. Schofield, 888 A.2d 771, 774 (Pa. 2005). This strict application
of Rule 1925 may be harsh, but non-compliance with Rule 1925 “results in the
inability of the appellate courts to determine which issues were presented to the trial
court, and thus preserved for appeal . . . .” Id. Rule 1925(b) provides:

      (b) Direction to file statement of errors complained of on appeal;
      instructions to the appellant and the trial court.--If the judge
      entering the order giving rise to the notice of appeal (“judge”) desires
      clarification of the errors complained of on appeal, the judge may enter
      an order directing the appellant to file of record in the trial court and
      serve on the judge a concise statement of the errors complained of on
      appeal (“Statement”).

      (1) Filing and service.--Appellant shall file of record the Statement and
      concurrently shall serve the judge. Filing of record and service on the
      judge shall be in person or by mail as provided in [Pennsylvania Rule
      of Appellate Procedure 121(a),] Pa.R.A.P. 121(a) and shall be complete
      on mailing if appellant obtains a United States Postal Service Form
      3817, Certificate of Mailing, or other similar United States Postal
      Service form from which the date of deposit can be verified in
      compliance with the requirements set forth in Pa.R.A.P. 1112(c).


                                           8
      Service on parties shall be concurrent with filing and shall be by any
      means of service specified under Pa.R.A.P. 121(c).


Pa.R.A.P. 1925(b).
      As this Court explained in Egan v. Stroudsburg School District, 928 A.2d 400,
402 (Pa. Cmwlth. 2007), a party must file and serve a Rule 1925(b) statement in
order to preserve any issues on appeal. In Egan, the court of common pleas directed
the appellant to file and serve a Rule 1925(b) statement for an appeal of an order
granting summary judgment. The appellant filed the Rule 1925(b) statement with
the prothonotary, but the common pleas court, in an order in lieu of opinion, stated
that any issues on appeal were waived because the appellant had not served the court
with the Rule 1925(b) statement. The appellant argued before this Court that she
complied with the common pleas’ order and filed the statement in a timely manner,
but we disagreed based upon the language of Rule 1925(b), the Superior Court’s
opinion in Forest Highlands Community Association v. Hammer, 879 A.2d 223, 229
(Pa. Super. 2005), and common pleas’ order. The appellant was required “to file of
record and serve upon [the] [c]ourt” the Rule 1925(b) statement, we observed, and
while the appellant “filed her statement in a timely manner, she failed to serve it
upon the . . . court.” Egan, 928 A.2d at 402. Because common pleas’ “order clearly
directed [the appellant] to do both,” “it was not enough to file the statement with the
prothonotary and expect the [common pleas] court to find it.” Id. Accordingly, we
determined that the appellant’s issues presented in her Rule 1925(b) statement were
waived.




                                          9
       Further, as the Superior Court noted in Everett Cash Mutual Insurance
Company v. T.H.E. Insurance Company, 804 A.2d 31, 34 (Pa. Super. 2002),18 the
filing requirement of Rule 1925 is separate from but equally as crucial as the service
requirement. There, the Superior Court determined the appellant waived any issues
on appeal by not filing a Rule 1925(b) statement. Seeking reconsideration before
the Superior Court, the appellant presented an unsigned letter to the trial court
regarding service of the Rule 1925(b) statement, an unsigned copy of the Rule
1925(b) statement, and a certificate of service indicating the trial court was served.
These documents were not part of the trial court record or listed on the docket. The
Superior Court denied reconsideration and affirmed its order that the appellant had
waived any issues by not filing of record the Rule 1925(b) statement. “The filing
requirement is distinct from the service requirement in that the filing requirement
ensures that the [Rule 1925(b) statement] becomes part of the [original] record,” the
Superior Court explained, and documents not contained in the trial court record “are
considered to be non-existent.” Id. Deficiencies such as these in the record “cannot
be cured” by simply demonstrating that the Rule 1925(b) statement was mailed to
the trial court but not filed of record, the Superior Court opined. Id. Because the
appellant’s evidence in the petition for reconsideration indicated only that the Rule
1925(b) statement was served on the trial court but never filed of record, the Superior
Court concluded again that the appellant’s issues were waived.
       Here, the trial court, consistent with Rule 1925, ordered Credico to file of
record and serve the trial court with a Rule 1925(b) statement. (Record Item (R.)
No. 35.) The trial court concluded in its Order in Lieu of Rule 1925(a) Opinion that

       18
         Although not binding on this Court, Superior Court decisions “offer persuasive precedent
where they address analogous issues.” Lerch v. Unemployment Comp. Bd. of Review, 180 A.3d
545, 551 (Pa. Cmwlth. 2018).


                                               10
neither Rule 1925(b) statement properly complied with the filing and service
requirements. Based on our review of the record, the certificate of service for the
June Rule 1925(b) Statement does not show service on the trial court and the July
Rule 1925(b) Statement is not docketed as having been filed of record. However,
Credico asserts he did properly file and serve this statement, arguing that he “sent
both copies, and for unknown rea[s]ons beyond his control – as he was a prisoner
using prison legal mail systems and prisoner mailbox rule process - . . . the
prothonotary never received the matters complained of, but the chambers did.”
(Credico’s Reply Br. at 2.) Where there remains a question regarding service and
filing of a Rule 1925(b) statement, “[a]n appellate court may remand in either a civil
or criminal case for a determination as to whether a [s]tatement had been filed and/or
served or timely filed and/or served.” Pa.R.A.P. 1925(c)(1). We must do so here.
Credico’s arguments, if supported by evidence, could demonstrate that he complied
with Rule 1925 by filing and serving a Rule 1925(b) statement. If so, then his issues
are preserved for appeal.
      As evidenced by the lengthy and complicated procedural history in this case,
there have been various apparent breakdowns in the trial court with regard to
Credico’s filings.   This is evidenced, for example, by Credico’s motion for
reconsideration filed July 26, 2016, which the trial court did not rule upon until June
19, 2017, because the trial court did not receive it from the prothonotary, (R. Item
No. 26), or Credico’s January 2018 IFP application that the trial court explained was
not docketed until June 1, 2018, because the prothonotary did not docket it when it
was filed, (see June 2018 Order). Considering these instances of breakdown, and
Credico’s allegation that he did, in fact, file and serve his Rule 1925(b) statements,
it is necessary to remand this matter pursuant to Rule 1925(c)(1) for “a determination



                                          11
as to whether [the July Rule 1925(b)] Statement had been filed and/or served.”
Pa.R.A.P. 1925(c)(1).
      We recognize the bright-line waiver rule where an appellant does not comply
with the requirements of Rule 1925, and recognize that this waiver rule “may appear
harsh.” Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005). The application
of this waiver rule due to improper filing and/or service of a Rule 1925(b) statement
puts Credico out of court. Here, there is a question as to whether Credico properly
served and filed a Rule 1925(b) statement and the record discloses that some items
previously filed by Credico were not properly and/or timely docketed in the course
of this case. Therefore, remand is necessary before there can be a conclusion that
all issues are waived on appeal. If the trial court finds it is necessary, it should allow
discovery or conduct a hearing at which Credico can testify and/or present any
evidence he has of timely filing and service of a statement. If the trial court finds on
remand that Credico did comply with Rule 1925(b), the trial court is instructed to
issue a Rule 1925(a) opinion addressing Credico’s issues regarding the June 2018
Order. If the trial court finds on remand that Credico did not comply with Rule
1925(b), the trial court is instructed to issue an order or opinion explaining why.


   III.   Credico’s Application
      Finally, we address Credico’s Application. Credico requests this Court to
issue an order admitting into the record an exhibit from the Chester County Hospital
demonstrating the actual injury Credico suffered. The exhibit is an immunization
sheet pertaining to Credico’s underlying claims in his Complaint against Appellees.
Although Appellees contend that this exhibit is not in their records, Credico asserts
that it was attached to his Complaint and seeks to admit it now. The exhibit that



                                           12
Credico seeks to admit appears in the record attached to his Complaint. Accordingly,
his Application seeking admission of an exhibit relevant to the merits of his
underlying causes of action is denied as moot.


   IV.   Conclusion
      It is unclear from the trial court record whether Credico complied with the
requirements of Rule 1925(b) and he asserts that he has evidence demonstrating that
he did. We remand this matter pursuant to Rule 1925(c)(1) for the trial court, within
the next 60 days, to enter an order determining whether or not a Rule 1925(b)
statement was properly filed and served. If necessary, the trial court shall order
discovery, hold an evidentiary hearing, and/or enter findings of fact and conclusions
of law. If the trial court determines that a Rule 1925(b) statement was properly filed
and served, the trial court shall issue a Rule 1925(a) opinion addressing Credico’s
issues on appeal for the June 2018 Order. If the trial court concludes that a Rule
1925(b) statement was not properly filed, the trial court shall issue an order
explaining its finding.   Additionally, we deny Credico’s Application as moot
because the document he seeks to admit is already in the record.


                                       _____________________________________
                                       RENÉE COHN JUBELIRER, Judge

Judge Fizzano Cannon did not participate in the decision of this case.




                                         13
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Justin Credico                            :
                        Appellant         :
                                          :
                  v.                      :    No. 1459 C.D. 2018
                                          :
Commonwealth of Pennsylvania,             :
Chester County Adult Probation/Parole,    :
Unknown Official of Adult Probation,       :
Chester County District Attorney’s        :
Office, Unknown DA of Chester             :
County, Chester County Hospital,          :
Unknown Official of PA State Health       :
Department, Unknown Chester County        :
Hospital Nurse, United States Health      :
and Human Services, Unknown FBI           :
Agents of Philadelphia, Unknown FBI       :
of Newtown Square, Chester County,        :
Delaware County, Delaware                 :
County Probation/Parole, Unknown          :
Officials of Delaware County Probation,   :
Delaware County District Attorney’s       :
Office, Unknown DA of                     :
Delaware County, J. Phyllis Streitel,     :
Chester County Prison, Unknown            :
Official of Chester County Prison,        :
John & Jane Does, United States,          :
Unknown Chester County Prison             :
Official, Unknown Chester County          :
Prison Mental Health Officials,           :
Ziggler, Yanazelli, et al., Unknowns,     :
Unknown Prime Care Medical Officials      :

                                    ORDER


      NOW, November 22, 2019, the above-captioned matter is REMANDED to
the Court of Common Pleas of Chester County (trial court) to, within the next 60
days, enter an order determining whether a Rule 1925(b) statement was properly
filed and served.    If necessary, the trial court shall order discovery, hold an
evidentiary hearing, and/or enter findings of fact and conclusions of law. If the trial
court determines that a Rule 1925(b) statement was properly filed and served, the
trial court shall issue a Rule 1925(a) opinion addressing Credico’s issues on appeal
for the June 2018 Order. If the trial court concludes that a Rule 1925(b) statement
was not properly filed, the trial court shall issue an order explaining its finding.
       Credico’s application for relief in the form of a motion to introduce exhibit is
DENIED as moot.
       Jurisdiction retained. The Prothonotary is directed to remit the record to the
trial court.



                                        _____________________________________
                                        RENÉE COHN JUBELIRER, Judge